— Appeal from a judgment of the Supreme Court (Monserrate, J.), rendered May 21, 1990 in Broome County, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
The only contention raised by defendant on this appeal is that his sentence was harsh and excessive. However, the prison sentence he received as a second felony offender of AVi to 9 years was the most lenient sentence authorized (see, Penal Law § 70.06 [3] [b]; [4] [b]) and was in accordance with the plea-bargain agreement. Furthermore, another felony count was dropped as a result of the plea agreement. Under these circumstances, we find no abuse of discretion by Supreme Court in imposing sentence (see, People v Mackey, 136 *989AD2d 780, lv denied 71 NY2d 899; People v Gray, 131 AD2d 590).
Mahoney, P. J., Weiss, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.